Citation Nr: 0737374	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  02-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1967.  He also had additional subsequent periods of 
service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

A Board remand in May 2003 directed the RO to obtain any 
outstanding treatment records for hearing loss and tinnitus 
and to schedule the veteran for VA audiological and 
otolargyngological examinations to determine the etiology of 
these conditions - in particular, whether they are 
attributable to his military service.

In a September 2003 rating decision, on remand, the RO 
granted service connection for bilateral hearing loss.  The 
veteran did not appeal either the rating or effective date 
assigned for his hearing loss.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these downstream issues).  Therefore, the only issue 
remaining on appeal is whether he also is entitled to service 
connection for tinnitus.


FINDING OF FACT

The veteran has no current complaints or diagnosis of 
tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in August 2001, July and September 2003 
(1) informed the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
would obtain; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession that pertained to 
his claim, or something to the effect that he should "give 
us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



One of the reasons the Board remanded this case in May 2003 
was to ensure compliance with the Veterans Claims Assistance 
Act (VCAA), including in terms of obtaining any outstanding 
relevant records concerning evaluation and treatment for 
hearing loss and/or tinnitus (since, at the time, both 
conditions were still at issue).  The RO already had sent the 
veteran a VCAA letter in August 2001.  On remand, however, 
the RO sent him another VCAA letter in July 2003 and, 
after complying with the Board's other remand directives (see 
Stegall v. West, 11 Vet. App. 268 (1998)), went back and 
readjudicated his claims in the September 2003 SSOC (and 
rating decision granting service connection, albeit only for 
his hearing loss).  So the RO has reconsidered his claim 
since providing the additional VCAA notice.  He was provided 
still additional VCAA notice in an even more recent September 
2007 letter, concerning the downstream disability rating and 
effective date Dingess elements of his claim, and there was 
no reason to again go back and readjudicate his claim because 
there was no additional evidence to consider in response to 
that additional Dingess notice.  See Medrano v. Nicholson, 21 
Vet. App. 165, 172 (2007).

If, even arguably, there is any deficiency in the notice to 
the veteran or the timing of it this is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(determining the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
finding nonetheless that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the etiology of his claimed tinnitus.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

Whether the Veteran is Entitled to Service Connection for 
Tinnitus

The veteran claims he has tinnitus from noise exposure while 
working as a machinist's mate in service (the same cause as 
his now service-connected hearing loss).  Unfortunately, 
though, unlike his hearing loss claim, the Board finds that 
the evidence does not support his claim for tinnitus.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records make no reference to 
any complaints, diagnosis, or treatment for tinnitus.  In 
this regard, his separation examination in December 1967 
indicates that his ears and ear drums were normal.  

In addition, Reports of Medical History from his reserve duty 
show the veteran checked the box "No" for any ear problems 
in February 1975, August 1977, November 1978, November 1979, 
January 1981, and December 1983.



However, the veteran's DD Form 214 lists his military 
occupational specialty (MOS) as a machinist's mate (mechanic) 
in the engine room of a naval vessel.  So, in all likelihood, 
he was exposed to very loud noises in that capacity without 
the benefit of any hearing protection.  Indeed, as mentioned, 
this was one of the reasons for granting his hearing loss 
claim.

During his VA examination in September 2003, the veteran 
reported a history of tinnitus dating back to service.  He 
also acknowledged some civilian, work-related noise exposure 
but claimed that he used ear protection to prevent further 
damage.  Nevertheless, he specifically denied any current 
complaints of tinnitus at his VA examination in September 
2003, noting this condition "has stopped."  Since there is 
no evidence he has any current complaints - much less a 
diagnosis, of tinnitus, this claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim; service connection presupposes a 
current diagnosis of the condition at issue).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there also is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


